It seems proper on this rehearing to note a controlling phase of the record which has not *Page 702 
been stressed heretofore. Decision herein depends on whether plaintiff was a guest passenger. In her declaration she alleges that she was employed by defendant to perform services in and about his home and that:
"At the time of entering into the contract for services, defendant McCoy agreed * * * upon the termination of said services, to transport her, said plaintiff, to her said home in the country."
As I view this record, it contains no testimony tending to sustain plaintiff's contention. Her sister, defendant's wife, whom plaintiff was called to nurse, paid plaintiff for a week's nursing. Plaintiff repeatedly testified there was "no agreement made about pay." At the suggestion of Mrs. McCoy her son Floyd went with his automobile to plaintiff's home and brought her to attend his mother. Floyd was 27 years old, married and lived apart from his parents. There is no testimony that either he or his mother had authority to bind defendant or at any time undertook to bind defendant relative to plaintiff's services or transportation. At most the testimony only shows that the son said: "We will see that you get back all right." When testifying, plaintiff said: "I was counting on him (defendant) taking me home, because that was the bargain."
Obviously this was only the conclusion of the witness who gave no testimony showing with whom the "bargain" was made, when or where it was made, or any other fact which gives her statement evidentiary force. Plaintiff's services in the McCoy home were concluded on Sunday. The accident did not occur until the following Tuesday night. In the meantime plaintiff was visiting relatives in Bay City. There is testimony that at first it was thought the son Floyd would take plaintiff back to her home. *Page 703 
Later plaintiff planned to ride back with a Mr. Bennett, but he was prevented by sickness from making the trip. Defendant returned home from his work about 6 p. m. Tuesday and at his wife's request he consented to take plaintiff home. In a legal sense, so far as any testimony discloses, he was under no obligation whatever to do so. He merely volunteered to assist his wife's sister. He received no consideration. He was under no contractual obligation. If defendant had declined to furnish plaintiff with transportation on her return trip, thereby breaching the so-called "bargain," and plaintiff had sued him for such breach, it is too clear for argument that on the record here presented she would have failed of recovery. The same test is applicable here with like result. It all comes to this, the record herein is barren of any testimony tending to show that the defendant or any other person authorized to act for him entered into any agreement with plaintiff by which defendant was obligated to furnish her with transportation on the return trip to her home. Instead he merely volunteered to do so and plaintiff was a so-called guest passenger.
Appellee's counsel contend that Mrs. McCoy, as wife of defendant, had implied authority to bind him. Their position was thus stated to the court and opposing counsel:
"We stand on the theory that Oscar McCoy did not personally engage this plaintiff, but our theory is that Mrs. McCoy engaged her, and as a wife she had the authority to do so, and that he is bound by the wife's acts, being a necessity."
Specifically their contention was that a wife as such has implied authority to contract for her husband that he shall become a carrier of a third person for hire. We think such contention is untenable. *Page 704 
Transportation for Mrs. Monison can hardly be said to have been a "necessity" for Mrs. McCoy. Later appellee's counsel restated their theory as follows:
"We are not saying there was a contract that Oscar McCoy would take Mrs. Monison home; the contract was thatthey would see that she got home; they might have engaged somebody or got a friend to do it. * * * The contract was to take her home; it is nothing personal with Oscar McCoy."
It is uncertain to whom counsel referred when they stated "they" would see that plaintiff got home. Possibly there is some testimony that Mrs. McCoy or her son Floyd made promises of that character; but there is no testimony that defendant or anyone authorized to act for him made in his behalf such an agreement.
In our former decision (266 Mich. 693), reviewing verdict and judgment for plaintiff, we were unanimous in holding that there must be reversal. But only four members of the court based decision on a legal aspect of the case which is controlling in favor of defendant. On rehearing seemingly the court is still equally divided on this phase of the record. An equal division in this court affirms decision of the trial court. Therefore plaintiff herein should be granted a new trial in the circuit. Under the circumstances I am in accord with Mr. Justice POTTER in granting a new trial; but otherwise I concur in the opinion of Mr. Justice WIEST.